DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 09 January 2020.
Claims 1-19 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 January 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rieley et al. (US Patent 6,208,638) in view of Islam et al. (US Publication 2004/0213195).

With respect to claims 1, 11 and 19, Rieley teaches An apparatus, (Communication server, figure 1) comprising: 
at least one data processor; (processor, Figure 2) and 
at least one memory storing instructions, which when executed by the at least one data processor, (memory stores information and programs needed by communications server coupled with processor, Figure 2) cause the apparatus to at least: 
detect that a data carrier signal from a circuit switched network is offline; ( communication server determines if one of the lines is bad coming into trunk interface, column 5 lines 50-56) and
 in response to detecting that the data carrier signal from the circuit switched network is offline  (if communications server detect that the trunk line coming into trunk interface is down, column 5 lines 54-56)
send, to a network element coupled with the circuit switched network via the apparatus, (system management unit (network element) is coupled with circuit switched network via the communication server, Figure 1)  one or more control packets indicating that the data carrier signal from the circuit switched network is offline; ( System management unit  communicates with communications server to monitor: (1) the processes on communications server; (2) the status of the trunk line connected to communications server, Column 3 lines 35-40. Communications server will notify system management unit (network element) to reallocate the users for whom communications server is responsible onto another communications server, column 5 lines 54-56. System management unit is notified of status trunk line in response to the communication server determining trunk line is down) 

Rieley doesn’t teach maintain, between the apparatus and the network element, an active data carrier signal by at least sending, to the network element, one or more protocol idle frames.

Islam teaches maintain, between the apparatus and the network element, an active data carrier signal by at least sending, to the network element, one or more protocol idle frames. (The Mobile station and Base station start exchanging Radio Link Protocol (RLP) idle frames during the period of data inactivity. Paragraph 54)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Rieley by adding transmission of protocol idle frames between devices of Islam. The motivation for combining Rieley and Islam is to be able to transmit keep alive messages between network devices in order to maintain connection between network devices.

With respect to claims 8 and 16, Rieley teaches wherein the apparatus is configured to serve as an interface between the circuit switched network and a packet switched network containing the network element. (Communication server is interface between circuit switched network and WAN (packet switched network) including the system management unit, Figure 1)

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rieley et al. (US Patent 6,208,638) in view of Islam et al. (US Publication 2004/0213195) further in view of Burke et al. (US Publication 2002/0141338). 

With respect to claims 2 and 12, Rieley in view of Islam doesn’t teach wherein the apparatus is further caused to at least: buffer, at the apparatus, a first packet sent from the network element to the circuit switched network.

Burke teaches wherein the apparatus is further caused to at least: buffer, at the apparatus, a first packet sent from the network element to the circuit switched network. (the interface device may temporarily store the packet data received from the packet switched network in a buffer until a predetermined amount of the packet data samples are received and stored, sequentially sort and decode the packet data samples, and transmit the sorted and decoded packet data samples to the user's location in the synchronous circuit switched network, paragraph 7. the interface device is configured to receive at least one group of packets or frames transmitted across the packet switched network in an adaptive buffer, perform packet-based media processing based on the type of information content of the packets in the buffer, and transmit the processed packets to the second computer network, Paragraph 10)

.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rieley et al. (US Patent 6,208,638) in view of Islam et al. (US Publication 2004/0213195) further in view of Burke et al. (US Publication 2002/0141338) further in view of Chudgar et al. (US Publication 2014/0233588 ).

With respect to claims 4 and 14, Rieley in view of Islam further in view of Burke doesn’t teach wherein the apparatus is further caused to at least: receive, from the network element, the first packet; and classify, based at least on a header of the first packet, the first packet as a data packet, the first packet being buffered at the apparatus based at least on the first packet being classified as the data packet.

Chudgar teaches wherein the apparatus is further caused to at least: receive, from the network element, the first packet; (Packet data is received, Figure 7) and classify, based at least on a header of the first packet, the first packet as a data packet, (classifier engine classifies the packet as data packet based on the header and copy packet data associated with the packet header, Paragraph 49)  the first packet being buffered at the apparatus based at least on the first packet being classified as the data packet. (Data packet that is classified as the data packet is stored in buffer, Paragraph 49)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Rieley, Islam and Burke by adding classifying packets received from packet switch network as taught by Chudgar. The motivation for combining Rieley, Islam, Burke and Chudgar is to be able to increase system throughput for data stream and avoid data packet being lost when the link is down.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rieley et al. (US Patent 6,208,638) in view of Islam et al. (US Publication 2004/0213195) further in view of Burke et al. (US Publication 2002/0141338) further in view of Wang et al. (US Patent 10,645,031).

With respect to claims 5 and 15, Rieley teaches wherein the apparatus is further caused to at least: receive, from the circuit switched network, a second data packet; (Communication server receives signal from circuit switched network, Column 5 Lines 45-56) determine, based at least on the second data packet, that the data carrier signal from the circuit switched network is offline. (Communication server determines if one of the lines is bad based on the signal received, Column 5 Lines 45-56)
Rieley in view of Islam further in view of Burke doesn’t teach classify, based at least on a header of the second data packet, the second data packet as a control packet; 
Wang teaches classify, based at least on a header of the second data packet, the second data packet as a control packet; (classifier module separates the plurality of control plane packets from the plurality of data packets, Figure 5) 

.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rieley et al. (US Patent 6,208,638) in view of Islam et al. (US Publication 2004/0213195) further in view of Jenne et al. (US Publication 2011/0243032).

With respect to claim 6, Rieley in view of Islam doesn’t teach wherein the apparatus further comprises one or more physical link layer (PHY) chips for coupling the apparatus with the circuit switched network and/or the network element.
Jenne teaches wherein the apparatus further comprises one or more physical link layer (PHY) chips for coupling the apparatus with the circuit switched network and/or the network element. (Network device coupled with another network device via PHY chip, Figure 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Rieley and Islam by adding PHY chip in the network device and using PHY chip to couple with another network device as taught by Jenne. The motivation for combining Rieley, Islam and Jenne is to be able to communicate with network device using energy efficient configuration of a PHY chip.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rieley et al. (US Patent 6,208,638) in view of Islam et al. (US Publication 2004/0213195) further in view of Wang et al. (US Publication 2017/0064596).

With respect to claim 7, Rieley in view of Islam doesn’t teach wherein the apparatus is integrated into the network element.
Wang teaches wherein the apparatus is integrated into the network element. (The data transmission apparatus may be integrated into a network element of a core network in a hardware or software module form, Paragraph 63)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Rieley and Islam by integrating apparatus into the network element of Wang. The motivation for combining Rieley, Islam and Wang is to be able to effectively improve network resource allocation and data transmission efficiency in a wireless network.

Allowable Subject Matter
Claims 3, 9, 10, 13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pelletier et al. (US Publication 2016/0309394) discloses wireless transmit/receive unit (WTRU) configured for multi-RAT operation and wirelessly communicating information on a first operating frequency according to a first RAT and wirelessly communicating information on a second operating frequency according to a second RAT.

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472